DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/06/2020, 02/17/2022 and 07/29/2022 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 34-37 and 39-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Danner (US 2007152956 of record).
Regarding to claim 1, Danner discloses sealed film, in Figure 14, comprising: a first substrate (102) and a second substrate (corresponding to substrate 108 in figure 13 as being front substrate, para.[0159]), wherein the first and second substrates are in an offset relationship so as to define an offset area of at least one of the first and second substrates (102, 108);
a first electrode and a second electrode disposed on a surface of at least one of the first and second substrates (102)(para.[0162]);
a switching material (corresponding to reference 106 of figure 13) disposed between the first and second substrates; and
a seal (1432) disposed along an edge of the switching material (106) and disposed upon the offset area of the at least one of the first and second substrates (102, 106)(Figure 14).
Regarding to claim 35, Danner discloses the sealed film of claim 34.  Danner further discloses wherein the seal is adherent to: the first electrode; the second electrode; or the first electrode and the second electrode (see figure 14).
Regarding to claim 36, Danner discloses the sealed film of claim 34.  Danner further discloses wherein the first substrate (102) is offset along at least two adjacent edges relative to the second substrate (108).
Regarding to claim 37, Danner discloses the sealed film of claim 34.  Danner further discloses wherein the first substrate (102) is offset along at least two adjacent edges relative to the second substrate (108)(Figure 13-14).
Regarding to claim 39, Danner discloses the sealed film of claim 34.  Danner further discloses wherein the first and second electrodes comprise a transparent conductive metal oxide (para.[0134], ”…Suitable transparent conductive materials include ITO, organic conductive polymers such as Baytron P (Registered Trade Mark), carbon nanotubes, and other suitably conducting light transmissive conductors”)(para.[0132]).
Regarding to claim 40, Danner discloses the sealed film of claim 34.  Danner further discloses wherein the seal comprises: a thermoplastic polymer; a thermoset polymer; or a thermoplastic polymer and a thermoset polymer. (para.[0035]).
Regarding to claim 41, Danner discloses the sealed film of claim 34.  Danner further discloses wherein the sealed film comprises a single seal disposed along the edge of the switching material and disposed upon the offset area of the at least one of the first and second substrates (102, 108)(figure 13-14).
Regarding to claim 42, Danner discloses the sealed film of claim 34.  Danner further discloses wherein the seal is disposed wholly upon the offset area of the at least one of the first and second substrates(102, 108)(figure 13-14).

Allowable Subject Matter

Claims 43-53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  (claim 43) a method of forming a switchable film comprises a step of directing laser radiation at the switchable film to perform a first kiss cut by cutting a first weed portion of the switchable film, the first weed portion comprising a portion of the first substrate and a portion of the first electrode, but not the second substrate and not the second electrode.
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 38) wherein the switching material is photochromic and electrochromic.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872